Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16. 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant states: “The Office asserts that SwiftApp teaches toggling between a task chart and a resource chart. The copy of SwiftApp provided by the Office is unclear and cannot serve to satisfy the Office’s burden of supporting the rejection. Applicant requests that another non-final office
action be issued with a clear copy of the cited art. From what is shown, SwiftApp merely shows a set of resource icons. There is simply a box, with a list of icons, each icon being selectable. However, the claim provides that a “resource chart” is not merely a set of resource icons; rather a “resource chart” includes “a plurality of resource availability lanes representing respective availabilities of the plurality of resources.” SwiftApp does not show the claimed “resource chart,” much less the integrated presentation of a task chart and a resource chart, as recited. Therefore SwiftApp does not teach the above claim recitations.”
Examiner states: Examiner respectfully disagrees. Examiner relies upon the teaching of SwiftApp as evidence that toggling of a resource chart of Meyer to De may be performed “responsive to receiving a user request to display a resource chart: displaying, in the user interface, the resource chart”. Furthermore, Examiner has provided screenshots, interpretations of the screenshots, and address information of said NPL (youtube.com/watch?v=68RFxfGSnbc) and therefore the burden of supporting the rejection has been met.
Applicant states: The Office cites resource window buttons of Meyer and minimizing/maximizing windows of Niazi. However, these descriptions merely involve generic window control buttons. Neither of these descriptions necessarily involves a toggle button specifically configured to request display of a resource chart.  The above points were well explained in Applicant’s response, filed with 
button for requesting display of the task chart.” Claim 13 provides that there is an integrated
presentation of a task chart and a resource chart, such that a user can toggle from the resource
chart to the task chart.
Examiner states: Examiner respectfully disagrees. Meyer teaches a resource chart comprising buttons located within the window interface.  Niazi teaches buttons may minimize and maximize a display. Furthermore, SwiftApp teaches accessing a button to open a resource chart. Therefore, it would be obvious to one ordinarily skilled in the art that a button as taught by Niazi and SwiftApp incorporated into Meyer sufficiently meets the limitation of a toggle button requesting display of the resource chart. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1, 16, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for color or pattern, does not reasonably provide enablement for a selection to match pattern to color or color to pattern.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claim limitation states “based on the first input and the second input: modifying at least one of a first color and a first pattern associated with the first task icon to match at least one of a second color and a second pattern associated with the first resource icon, to illustrate an assignment of a first resource corresponding to the first resource icon”. The specification states [0024] “The circle may be constructed using a unique color or pattern which uniquely identifies the corresponding resource” [0025] “The system updates the visualization of the particular task to illustrate that a resource has been assigned to the particular task. The system may update the visualization of the particular task with a unique color or pattern associated with the assigned resource to illustrate the mapping between the particular task and the assigned resource.” However, the specification does not describe how a particular color of a task icon may match with a particular pattern of a resource icon or vice versa. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-10, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (Pub. No. US 2015/0177952) in view of Kaptsan (Pub. No. US 2017/0186064) in view of De (Pub. No. US 2014/0244334) in further view of SwiftApp (NPL 2016 “QuickPlan for Mac quick start - 3. Reporting”).
Claim 1, Meyer teaches “one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause ([0086] processors and memory): 
displaying, in a user interface, a task chart ([0044] Illustrated in FIGS. 2A-4C is a non-limiting example embodiment of a work center calendar 110 and corresponding graphical user interface 210 ( GUI).); displaying, in a task chart, a plurality of task icons representing a plurality of tasks in relation to respective time periods ([Fig. 2A] tasks 112a, 112b, …in respective time periods); displaying, in the task chart, a first plurality of resource icons representing a plurality of resources ([Fig. 2A] 204 plurality of resources displayed in chart 200); receiving, in the task chart, a first input selecting a first resource icon of the first plurality of resource icons; receiving, in the task chart, a second input associating the first resource icon to a first task icon of the plurality of task icons, wherein the first task icon is displayed in relation to a first time period ([0051] FIGS. 4A-4C illustrate how, through GUI 210, the user may assign available resources (e.g., people, robots, tools, equipment, etc.) 120a . . . n to scheduled work tasks 112a . . . n in electronic calendar 110 as illustrated in FIGS. 4A-4C. Using drag and drop GUI techniques, GUI 210 allows the user to select a desired resource 120 from area 204 of resources and to move ( drag) a copy of the representation of the user-selected resource 120 out of area 204 and into the calendar 110 area to a desired scheduled work task 112.); based on the first input and the second input: modifying at least one of a first color and a first pattern associated with the first task icon to match at least one of a second color and a second pattern associated with the first resource icon, to illustrate an assignment of a first resource corresponding to the first resource icon ([Fig. 4C] resource icon dragged and dropped unto task within respective time period. Examiner notes Kaptsan teaches as evidence, an Avatar of Meyer is a pattern [0011] The unique avatar can correspond to a color or a pattern representing the user, such that the user interface displays the color or pattern corresponding to the user avatar of a particular user) displaying, in the user interface, the resource chart ([Fig. 2A, 204] resource chart in dashboard)”.
However, Meyer may not explicitly teach 
([Fig. 3A] resource lands 321, 322, 323, …); wherein a first resource availability lane, of the plurality of resource availability lanes, indicates that the first resource is unavailable during the first time period based on the first input and the second input received in the task chart ([Fig. 3A] 321 John comprising assigned task A120, A110, etc… based upon assigned task of Meyer)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of De with the teachings of Meyer in order to provide a system that teaches providing a resource chart. The motivation for applying De teaching with Meyer teaching is to provide a system that allows for tracking of resources according to lanes. Meyer and De are analogous art directed towards task scheduling. Together, Meyer and De teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of De with the teachings of Meyer by known methods and gained expected results. 
However, the combination may not explicitly teach toggling of the resource chart.
SwiftApp teaches as evidence a resource chart may be displayed within a user interface by receiving an input such that teaches “responsive to receiving a user request to display a resource chart: displaying, in the user interface, the resource chart ([1.] User initiating resource request to access resource chart at 1:12): displaying, in the resource chart, a second plurality of resource icons representing the plurality of resources ([2.] After the initiated request, resource chart displayed in user interface with resource icons at 1:13)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of SwiftApp with the teachings of Meyer, De in order to provide a system that teaches as evidence that resource charts may be toggled. The motivation for applying SwiftApp teaching with Meyer, De teaching is to provide a system that allows for providing other means for adding resources to tasks. Meyer, De, SwiftApp are analogous art directed towards task scheduling. Together, Meyer, De, SwiftApp teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the 
Claim 2, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, wherein the first resource availability lane represents a first set of time periods during which the first resource is available and a second set of time periods during which the first resource is unavailable ([Fig. 3B] availabilities of each resource 321, 322, 323 [0045] For example, the cross-hatched area 345 indicates that the resource "John" is not available on Wednesday the 29.sup.th of August 2012, while the other resources are indicated to be available (due to absence of such a cross-hatched area in the corresponding vertical columns).)”.
Rational to claim 1 is applied here.
Claim 3, the combination teaches the claim, wherein De teaches “the one or more media of Claim 2, wherein the second set of time periods during which the first resource is unavailable includes: the first time period during which the first resource is assigned to a first task corresponding to the first task icon; and a second time period during which the first resource is associated with a schedule restriction ([0068] FIG. 3C illustrates example task constraints and corresponding visual indicators displayed in one embodiment. For example, a task may be associated with date constraints such as a start date at which the task is required to be started, an end date before which the task is required to be completed and a maximum number of days to be used for completing the task. Such date constraints on the start date and end date for a task are visually indicated by respective thick lines at the bottom and top of the corresponding TGO. For example, TGO 382 has thick bottom and top lines indicating that task "Task A150" has a start date constraint of 27.sup.th August and an end date constraint of 29.sup.th August. The maximum days constraint may be similarly specified, such as TGO 384 which indicates a maximum days constraint of 1 for "Task A240".)”.
Rational to claim 1 is applied here.
Claim 4, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, wherein an axis of the resource chart represents a timeline ([Fig. 3A] August 2012 as 336)”.
Rational to claim 1 is applied here.
Claim 5, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, wherein the plurality of resource availability lanes is displayed in correspondence to the second plurality of resource icons ([Fig. 3A] 321, 322, 323 resource availability)”.
Rational to claim 1 is applied here.
Claim 7, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, wherein the first plurality of resource icons and the second plurality of resource icons are different ([0041] For example, the width of vertical column 323 is shown to be half of the width of the vertical columns 321 and 322, since the daily capacity of 4 hours per day for "Brian" is half of the daily capacity of 8 hours per day for "John" and "Michael".)”.
Rational to claim 1 is applied here.
Claim 8, the combination teaches the claim, wherein Meyer teaches “the one or more media of Claim 1, wherein receiving the second input comprises detecting the first resource icon being dragged to and dropped on the first task icon ([0051] FIGS. 4A-4C illustrate how, through GUI 210, the user may assign available resources (e.g., people, robots, tools, equipment, etc.) 120a . . . n to scheduled work tasks 112a . . . n in electronic calendar 110 as illustrated in FIGS. 4A-4C. Using drag and drop GUI techniques, GUI 210 allows the user to select a desired resource 120 from area 204 of resources and to move (drag) a copy of the representation of the user-selected resource 120 out of area 204 and into the calendar 110 area to a desired scheduled work task 112.)”.
Claim 9, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, the instructions further causing: modifying the first resource icon, in the task chart, to illustrate remaining availability of the first resource after the assignment of the first resource to a first task corresponding to the first task icon ([0040] UGI 310, provided according to an aspect of the present invention, depicts a unified graphical interface for indicating the tasks, the resources allocated for each task, and the extent of utilization of each resource in each day. Accordingly, the identifiers of the resources (such as the names "John", "Michael", and "Brian" of people resources) are shown displayed along the horizontal direction (one of two directions). The total duration that each resource is commonly available per day (referred to as the daily capacity) is indicated along with the identifier of the resource. Thus the text "8 hr/d" alongside the resource "John" indicates that the daily capacity for John (that is, the duration that John is available per day) is 8 hours per day.)”.
Rational to claim 1 is applied here.
Claim 10, the combination may explicitly teach the limitations of the claim.
Meyer teaches “the one or more media of Claim 1, the instructions further causing: displaying a visualization associated with the first resource icon, in the resource chart, indicating an availability of the first resource ([0051] FIGS. 4A-4C illustrate how, through GUI 210, the user may assign available resources (e.g., people, robots, tools, equipment, etc.) 120a . . . n to scheduled work tasks 112a . . . n in electronic calendar 110 as illustrated in FIGS. 4A-4C. Using drag and drop GUI techniques, GUI 210 allows the user to select a desired resource 120 from area 204 of resources and to move (drag) a copy of the representation of the user-selected resource 120 out of area 204 and into the calendar 110 area to a desired scheduled work task 112.)”.
Claim 14, the combination teaches the claim, wherein De teaches “the one or more media of Claim 1, the instructions further causing: modifying the first resource icon, in the task chart, to illustrate remaining availability of the first resource after the assignment of the first resource to a first task corresponding to the first task icon ([0017] According to one more aspect of the present invention, the UGI displays task graphical objects (TGOs) representing respective tasks allocated to each of the resources. In one embodiment, a TGO placed in a vertical column (noted above) indicates that the resource corresponding to the vertical column is allocated the task represented by the TGO. The height of the TGO along the second direction (timeline) indicating a number of days the resource is allocated to the task, while the width of the TGO along the first direction (daily capacity) indicates a duration of allocation of the resource to the task for each of the number of days. [Fig. 3A] ex. percent complete)”.
Rational to claim 1 is applied here.
Claim 16, “a system comprising: one or more hardware processors; one or more non-transitory machine-readable media storing instructions which, when executed by the one or more hardware processors, cause: displaying, in a user interface, a task chart; displaying, in the task chart, a plurality  is similar to claims 1 and therefore rejected with the same references and citations.
Claim 17, “the system of Claim 16, wherein the first resource availability lane represents a first set of time periods during which the first resource is available and a second set of time periods during which the first resource is unavailable” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 18, “the system of Claim 17, wherein the second set of time periods during which the first resource is unavailable includes: the first time period during which the first resource is assigned to a first task corresponding to the first task icon; and a second time period during which the first resource is associated with a schedule restriction” is similar to claim 3 and therefore rejected with the same references and citations.
Claim 19, “the system of Claim 16, wherein an axis of the resource chart represents a timeline” is similar to claim 4 and therefore rejected with the same references and citations.
Claim 20, “a method comprising: displaying, in a user interface, a task chart; displaying, in the task chart, a plurality of task icons representing a plurality of tasks in relation to respective time periods;  is similar to claim 1 and therefore rejected with the same references and citations.
Claims 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of  Kaptsan in view of De in view of SwiftApp in further view of Niazi (Pub. No. US 2016/0274904).
Claim 11, the combination may not explicitly teach the limitations of the claim.
Meyer teaches “The one or more media of Claim 1, the instructions further causing: displaying, concurrently with the task chart, a toggle button for requesting display of the resource chart ([Fig. 2B] resource window buttons with further evidence by Niazi ([0032] “The user can minimize or maximize any of the windows within the view of the front page interface 200.”))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Niazi with the teachings of Meyer, Kaptsan, De in order to provide a system that teaches interfaces for selecting different windows of information. The motivation for applying Niazi teaching with Meyer, Kaptsan, De, SwiftApp teaching is to provide a system that allows for providing other means for inputs for improved user interfaces as evidence by Niazi, windows of  Kaptsan, De, SwiftApp, Niazi are analogous art directed towards task scheduling. Together, Meyer, Kaptsan, De, SwiftApp, Niazi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Niazi  with the teachings of Meyer, Kaptsan, De, SwiftApp by known methods and gained expected results. 
Claim 12, the combination teaches the claim, wherein Meyer teaches “the one or more media of Claim 11, the instructions further causing: receiving a request to display the resource chart through the toggle button ([Fig. 2B] resource window buttons with further evidence by Niazi ([0032] “The user can minimize or maximize any of the windows within the view of the front page interface 200.”)”.
Rational to claim 11 is applied here.
Claim 13, the combination may not explicitly teach the limitations of the claim.
Meyer teaches “the one or more media of Claim 1, the instructions further causing: displaying, concurrently with the resource chart, a toggle button for requesting display of the task chart ([Fig. 2B] resource window buttons with further evidence by Niazi ([0032] “The user can minimize or maximize any of the windows within the view of the front page interface 200.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Niazi with the teachings of Meyer, Kaptsan, De, SwiftApp in order to provide a system that teaches interfaces for selecting different windows of information. The motivation for applying Niazi teaching with Meyer, Kaptsan, De, SwiftApp teaching is to provide a system that allows for providing other means for inputs for improved user interfaces as evidence by Niazi, windows of interfaces may toggle. Meyer, Kaptsan, De, SwiftApp, Niazi are analogous art directed towards task scheduling. Together, Meyer, Kaptsan, De, SwiftApp, Niazi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Niazi  with the teachings of Meyer, Kaptsan, De, SwiftApp by known methods and gained expected results. 
Claim 15, “The one or more media of Claim 1, the instructions further causing: displaying a visualization associated with the first resource icon, in the resource chart, indicating an availability of is similar to claims 1, 11-13 and therefore rejected with the same references and citations.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of De in view of SwiftApp in further view of Portugal (Pub. No. US 2016/0179339).
Claim 22, One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: displaying, in a user interface, a task chart; displaying, in the task chart, a plurality of task icons representing a plurality of tasks in relation to respective time periods; displaying, in the task chart, a first plurality of resource icons representing a plurality of resources; receiving, in the task chart, a first input selecting a first resource icon of the first plurality of resource icons; receiving, in the task chart, a second input associating the first resource icon to a first task icon of the plurality of task icons, wherein the first task icon is displayed in relation to a first time period; based on the first input and the second input: modifying a first visualization associated with the first task icon to match a second visualization associated with the first resource icon, to illustrate an assignment of a first resource corresponding to the first resource icon; responsive to receiving a user request to display a resource chart: displaying, in the user interface, the resource chart; displaying, in the resource chart, a second plurality of resource icons representing the plurality is similar to the previous rejection of the previous office action and therefore rejected with the same references and citations of claim 1.
However, the combination may not explicitly teach “wherein the second plurality of resource icons displayed with the plurality of the resource availability lanes in the resource chart are same as the first plurality of resource icons displayed in the task chart”.
The combination does teach an Avatar of Meyer is of a particular person ([Fig. 2A] “Joe Bob”) and De teaches a lane belonging to the particular person ([Fig. 3A] 321 John).
Portugal teaches as evidence a graphical icon may be an image or text  ([0033] As illustrated in FIG. 2, the set of graphical icons 204 may include graphical icons 206-1 through 206-N. The term "graphical icon," as used herein, generally refers to any type or form of graphic, image, and/or text that represents a customer of a service provider or a computing object that is associated with the customer and/or hosted by the service provider. In one example, one or more of graphical icons 204 may be selectable by the user. Additionally or alternatively, one or more of graphical icons 204 may change from one form to another in response to a selection by the user.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Portugal with the teachings of Meyer, De, SwiftApp, in order to provide a system that teaches a resource icon of Meyer depicting an image may be the “same” as the resource icon of De depicting text. The motivation for applying Portugal teaching with Meyer, De, SwiftApp teaching is to provide a system that allows for design choice. Together, Meyer, De, SwiftApp, Portugal teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Portugal with the teachings of Meyer, De, SwiftApp by known methods and gained expected results. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of De in view of SwiftApp in further view of Griffin (Pub. No. US 2017/0331770).
Claim 23, One or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: displaying, in a user interface, a task chart; displaying, in the task chart, a plurality of task icons representing a plurality of tasks in relation to respective time periods; displaying, in the task chart, a first plurality of resource icons representing a plurality of resources; receiving, in the task chart, a first input selecting a first resource icon of the first plurality of resource icons; receiving, in the task chart, a second input associating the first resource icon to a first task icon of the plurality of task icons, wherein the first task icon is displayed in relation to a first time period; based on the first input and the second input: modifying a first visualization associated with the first task icon to match a second visualization associated with the first resource icon, to illustrate an assignment of a first resource corresponding to the first resource icon; and responsive to receiving a user request to display a resource chart: displaying, in the user interface, the resource chart; displaying, in the resource chart, a second plurality of resource icons representing the plurality of resources; displaying, in the resource chart, a plurality of resource availability lanes representing respective availabilities of the plurality of resources; wherein a first resource availability lane, of the plurality of resource availability lanes, indicates that the first resource is unavailable during the first time period based on the first input and the second input received in the task chart” is similar to the previous rejection of the previous office action and therefore rejected with the same references and citations of claim 1.
However, the combination may not explicitly teach “modifying the first resource icon… to illustrate remaining availability of the first resource after the assignment of the first resource to a first task corresponding to the first task icon”.
Griffin teaches a resource icon (i.e. avatar of Meyer) depicting availability such that teaches “modifying the first resource icon … to illustrate remaining availability of the first resource after the assignment of the first resource to a first task corresponding to the first task icon ([0020] In the example of FIG. 2, the current time of 1 pm is indicated at the top of the annular ring 38. Additionally, or alternatively a triangle 50 or any other suitable shape may be disposed at the top of the annular ring 38 to indicate the current time. The triangle 50 may also indicate the current availability of the collaboration contact 36 using a suitable color and/or shading and/or pattern. A first section 44 of the annular ring 38 is shown with a pattern (which could be additionally or alternatively a shading and/or color, e.g., the color green) indicating that the contact is available between now and the next hour (2 pm). A second section 46 of the annular ring 38 is shown with a different pattern (which could be additionally or alternatively a shading and/or color, e.g., the color red) indicating that the contact is busy between 2 pm and 5 pm (i.e. based upon input of Meyer). A third section 48 of the annular ring 38 is shown with a different pattern (which could be additionally or alternatively a shading and/or color, e.g., the color gray) indicating a time period outside office hours when the contact will be offline after 5 pm.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Griffin with the teachings of Meyer, De, SwiftApp, in order to provide a system that teaches a resource icon of Meyer may include additional information. The motivation for applying Griffin teaching with Meyer, De, SwiftApp teaching is to provide a system that allows for identifying of resource availability. Meyer, De, SwiftApp, Griffin are analogous art directed towards management of resources. Together, Meyer, De, SwiftApp, Griffin teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Griffin with the teachings of Meyer, De, SwiftApp by known methods and gained expected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199